DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 9, 12-16, and 18-26 are allowed and are re-numbered as claims 1-5, 9-13, 15-18, 6, 14, 19, 7, 8, and 20, respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious at least the following claim elements:
as recited in claim 1 and similarly recited in claim 9, monitoring a transmit control protocol performance associated with a first transmission of data packets over a first period via a network, wherein a packet size of the data packets comprises a first data packet size, and wherein the network comprises at least a fifth generation communication network supporting new radio communication protocols;
evaluating network performance data and a round trip time associated with a transmission of the first transmission of a data packet of the data packets to identify whether the transmit control protocol performance is below a threshold, wherein evaluating the network performance data comprises evaluating different parameters comprising a packet data convergence protocol data unit size;
in response to identifying that transmit control protocol performance is below the threshold, determining a second data packet size to use for a second transmission of the data packets over a second period, wherein the second data packet size is determined based on historical data for past transmission of other data packets; and
transmitting a message comprising the second data packet size and a request to change the packet size of the data packets to the second data packet size; and

as recited in claim 16, monitoring a transmit control protocol performance associated with a first transmission of data packets over a first duration of time via a network comprising network equipment that has implemented fifth generation communication technology, wherein a packet size of the data packet is a first data packet size;
evaluating the performance data and the round trip time to determine whether the transmit control protocol performance satisfies a function with respect to the threshold, wherein evaluating the performance data comprises evaluating a group of parameters comprising a packet data convergence protocol data unit size;
in response to detecting that transmit control protocol performance satisfies the function with respect to the first threshold, determining a second data packet size to use for a second transmission of the data packets over a second duration of time wherein the second data packet size is determined based on historical data for past transmissions of other data packets; and
transmitting a request to change the packet size of the data packets to the second data packet size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        05/06/2022